ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that ANGELA M. BRAY of TEANECK, who was admitted to the bar of this State in 1981, be indefinitely suspended from practice by way of reciprocal discipline pursuant to Rule 1:20-7, respondent having been disbarred by the Appellate Division of the Supreme Court of New York for failing to respond to disciplinary charges against her;
And respondent having been ordered to show cause why she should not be suspended from practice unless and until reinstated to practice in New York;
And the Court having deferred its consideration of the matter pending action by the New York court on respondent’s application to vacate the order of disbarment;
And respondent’s application to vacate the order of disbarment having been denied by the Appellate Division of the Supreme Court of New York on July 7, 1994;
And good cause appearing;
It is ORDERED that ANGELA M. BRAY of TEANECK be suspended from the practice of law, effective immediately and until further Order of the Court; and it is further
ORDERED that no petition for reinstatement to practice be submitted unless and until respondent is reinstated to practice in New York; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*301ORDERED that respondent be restrained and enjoined from practicing law during the period of her suspension and that she comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
ORDERED that respondent reimburse the Office of Attorney Ethics and the Disciplinary Review Board for appropriate administrative costs incurred in the prosecution of this matter.